Judgment and order reversed and new trial ordered, with costs to appellant to abide the event. Held, that as matter of law the plaintiff failed to establish actionable negligence. See opinion by Spring, J., on former appeal in same case, reported at 133 Appellate Division, 787. All concurred, except McLennan, P. J., who dissented upon the ground that the questions of negligence and freedom from contributory negligence were questions pf fact for the jury. See dissenting opinion by McLennan, P. J., on former appeal.